Title: To George Washington from Joseph Valentine, 8 July 1768
From: Valentine, Joseph
To: Washington, George



Sir
yorke July 8th 1768

I Recd yours of the 20th of June but had Rote a letter to you be fore I Recd yours with an ac[coun]t of the Crops of tobaco and what goods are wanting for the plantations and to acquaint you of the prospect of our Crops at that time although it has Ben Very seasonable in maney places yet we have not had a Rain on the plantations in yorke to wet the ground sence the first of June tel this weake we had a good Season we have planted our Crops all over and made them good again which had ben planted twice over before and disstroyed by the worms and dry weather it is all standing now and that ass stood before is a growing very well and will soon be in the top and if the weather purmits I shall have good Crops at Every place I was at King Wm plantation a monday last and I think deavenport has a better prospect of a Crop of tobaco then had ben their for severl years they have not sufferd for Rain their the plantations in New Kent are tolarable well off their Crops are planted and in a good way—have sold all your Corn at K. Wm Qurt at 10/ pr Barel to Mr Thos Claiborn the money to be paid in octr next I Remain Sir your most humble Servant

Joseph Valentine

